Case 08-10095   Doc 4288-6 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082918 Trial PM Page 1 of 51
Case 08-10095   Doc 4288-6 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082918 Trial PM Page 2 of 51
Case 08-10095   Doc 4288-6 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082918 Trial PM Page 3 of 51
Case 08-10095   Doc 4288-6 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082918 Trial PM Page 4 of 51
Case 08-10095   Doc 4288-6 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082918 Trial PM Page 5 of 51
Case 08-10095   Doc 4288-6 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082918 Trial PM Page 6 of 51
Case 08-10095   Doc 4288-6 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082918 Trial PM Page 7 of 51
Case 08-10095   Doc 4288-6 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082918 Trial PM Page 8 of 51
Case 08-10095   Doc 4288-6 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082918 Trial PM Page 9 of 51
Case 08-10095   Doc 4288-6 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082918 Trial PM Page 10 of 51
Case 08-10095   Doc 4288-6 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082918 Trial PM Page 11 of 51
Case 08-10095   Doc 4288-6 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082918 Trial PM Page 12 of 51
Case 08-10095   Doc 4288-6 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082918 Trial PM Page 13 of 51
Case 08-10095   Doc 4288-6 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082918 Trial PM Page 14 of 51
Case 08-10095   Doc 4288-6 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082918 Trial PM Page 15 of 51
Case 08-10095   Doc 4288-6 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082918 Trial PM Page 16 of 51
Case 08-10095   Doc 4288-6 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082918 Trial PM Page 17 of 51
Case 08-10095   Doc 4288-6 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082918 Trial PM Page 18 of 51
Case 08-10095   Doc 4288-6 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082918 Trial PM Page 19 of 51
Case 08-10095   Doc 4288-6 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082918 Trial PM Page 20 of 51
Case 08-10095   Doc 4288-6 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082918 Trial PM Page 21 of 51
Case 08-10095   Doc 4288-6 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082918 Trial PM Page 22 of 51
Case 08-10095   Doc 4288-6 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082918 Trial PM Page 23 of 51
Case 08-10095   Doc 4288-6 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082918 Trial PM Page 24 of 51
Case 08-10095   Doc 4288-6 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082918 Trial PM Page 25 of 51
Case 08-10095   Doc 4288-6 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082918 Trial PM Page 26 of 51
Case 08-10095   Doc 4288-6 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082918 Trial PM Page 27 of 51
Case 08-10095   Doc 4288-6 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082918 Trial PM Page 28 of 51
Case 08-10095   Doc 4288-6 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082918 Trial PM Page 29 of 51
Case 08-10095   Doc 4288-6 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082918 Trial PM Page 30 of 51
Case 08-10095   Doc 4288-6 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082918 Trial PM Page 31 of 51
Case 08-10095   Doc 4288-6 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082918 Trial PM Page 32 of 51
Case 08-10095   Doc 4288-6 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082918 Trial PM Page 33 of 51
Case 08-10095   Doc 4288-6 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082918 Trial PM Page 34 of 51
Case 08-10095   Doc 4288-6 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082918 Trial PM Page 35 of 51
Case 08-10095   Doc 4288-6 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082918 Trial PM Page 36 of 51
Case 08-10095   Doc 4288-6 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082918 Trial PM Page 37 of 51
Case 08-10095   Doc 4288-6 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082918 Trial PM Page 38 of 51
Case 08-10095   Doc 4288-6 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082918 Trial PM Page 39 of 51
Case 08-10095   Doc 4288-6 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082918 Trial PM Page 40 of 51
Case 08-10095   Doc 4288-6 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082918 Trial PM Page 41 of 51
Case 08-10095   Doc 4288-6 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082918 Trial PM Page 42 of 51
Case 08-10095   Doc 4288-6 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082918 Trial PM Page 43 of 51
Case 08-10095   Doc 4288-6 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082918 Trial PM Page 44 of 51
Case 08-10095   Doc 4288-6 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082918 Trial PM Page 45 of 51
Case 08-10095   Doc 4288-6 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082918 Trial PM Page 46 of 51
Case 08-10095   Doc 4288-6 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082918 Trial PM Page 47 of 51
Case 08-10095   Doc 4288-6 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082918 Trial PM Page 48 of 51
Case 08-10095   Doc 4288-6 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082918 Trial PM Page 49 of 51
Case 08-10095   Doc 4288-6 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082918 Trial PM Page 50 of 51
Case 08-10095   Doc 4288-6 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082918 Trial PM Page 51 of 51
